UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7669



HOWARD HINES,

                                             Plaintiff - Appellant,

          versus

J. REVELL, Captain; UNKNOWN SHIFT COMMANDER;
UNKNOWN RESPONDEAT SUPERIOR; EUGENE NUTH,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. M. J. Garbis, District Judge. (CA-94-2637-
MJG)


Submitted:   March 21, 1996                 Decided:   April 4, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Howard Hines, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Amy Kushner Kline, OFFICE OF THE ATTORNEY GENERAL OF MARY-
LAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Hines v. Revell, No. CA-94-2637-MJG (D. Md. Sept. 25, 1995).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2